Citation Nr: 1410624	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel L. Nagin, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to June 1946.  He died in September 2008.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied service connection for the cause of the Veteran's death.  In December 2008, the appellant filed a notice of disagreement.  The RO issued a statement of the case (SOC) in July 2009, and later that month the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In July 2011, the Board denied service connection for cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding it to the Board for further proceedings consistent with the Joint Motion.

In March 2013, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was received in April 2013.

In June 2013, the appellant submitted additional evidence and argument in support of her claim on appeal, along with  a waiver of initial RO consideration of the evidence.    See 38 C.F.R. § 20.1304 (2013).  

In July 2013, the Board sought another expert medical opinion from the VHA.  The Board subsequently obtained an August 2013 VHA opinion, which it returned to the VHA examiner for clarification.  In October 2013, the Board received an addendum opinion from the August 2013 VHA examiner.  In December 2013, VA provided these opinions to the Veteran with a 60-day period of time to provide additional evidence and/or argument. 

In February 2014, the appellant submitted additional evidence and argument in support of her claim on appeal, along with a waiver of initial RO consideration.   See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA)  file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

As a final preliminary matter, the Board notes that the claims file reflects that the appellant was previously represented by the Veterans of Foreign Wars (as reflected in a September 2008 VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative).  In a February 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative, the appellant appointed Daniel Nagin as her attorney.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran's death certificate lists his immediate cause of death as coronary arteriosclerosis; a previous stroke is listed as another significant condition contributing to death but not resulting in the underlying cause.

3.  At the time of the Veteran's death in September 2008, service connection was in effect for loss of use of both feet (previously rated as residuals of cold injury of both feet); a 100 percent rating for each disability was assigned, effective January 29, 2008.

4.  The competent, probative evidence  on the question of whether the Veteran's service-connected loss of use of both feet was a contributory  cause of his death is, at least, in relative equipoise.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development action needed to render a fair decision in this appeal has been accomplished.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

After a full review of the record, to particularly include  medical evidence and opinions, as well as statements by the appellant and those made on her behalf, the Board finds that, giving the appellant the benefit of the doubt, service connection for the cause of the Veteran's death is warranted.

During the Veteran's lifetime, service connection was established for disability initially characterized  as residuals of trench foot, then as residuals cold injuries to both feet, to include arthritis.  At the time of his death, a 100 percent disability rating for loss of use of both feet was in effect, from January 29, 2008.  The September 2008 death certificate documents that the Veteran's immediate cause of death was coronary arteriosclerosis, with his previous stroke being the other significant condition contributing to death but not resulting in the underlying cause.  

The appellant initially contended, as in her January 2009 statement, that the Veteran's service-connected bilateral foot disabilities contributed to his circulation problems and led to excessive heart strain, which resulted in his death due to coronary arteriosclerosis.  She alternatively claimed that the Veteran was "full of infection", partly due to his feet, and that his service-connected foot disabilities were the cause of his death.  She also indicated that the Veteran frequently complained of foot pain during his lifetime and that his feet turned black prior to his death.

The Veteran was treated for various ailments during service, including with respect to his feet.  Service treatment records document that treatment for trench foot started on January 31, 1945 and ended on May 1, 1945.  The Veteran's service records are completely negative for any findings or diagnoses of chronic cardiovascular disease.  When he was examined for service separation in May 1946, his heart and vascular system were found to be normal.  

The Veteran underwent multiple VA examinations for his feet following service, starting in October 1947.  That VA examiner assessed recurrent attacks of bilateral trench foot.  On February 1955 VA examination, the examiner found no objective evidence of trench foot and found no evidence of pulmonary or cardiac pathology on chest x-ray.  

Other post-service medical records document treatment for several nonservice-connected disorders.  The Veteran also underwent several other VA examinations for his service-connected feet through until prior to his death.  

Records from the Winchester Hospital reflect later hospitalizations, including with complaints of shortness and breath and a history of congestive heart failure (in April 2007), falling and hitting his head (in April 2008), and for urosepsis, acute renal failure and acute delirium (in August 2008).  The Winchester Hospital records also reflect a medical history of hypertension, deep venous thrombosis, pulmonary embolism, dyslipidemia, coronary artery disease, congestive heart failure, and chronic back pain.

In the report of a February 2008 aid and attendance VA examination, the examiner noted that the Veteran had been wheelchair ridden for the past four years due to stroke and diagnosed him with bilateral cold injury residuals, with chronic cold sensitivity, excessive sweating, dependent rubor with acrocyanosis and onychomycosis - symptomatic, as well as, peripheral neuropathy by history.  In a July 2008 rating decision, the RO awarded a 100 percent disability rating for loss of use of both feet, effective January 29, 2008.

An August 2008 VA medical record documents the start of home hospice care.  

A September 2008 death certificate shows that the Veteran died on September [redacted], 2008.  It listed his immediate cause of death as coronary arteriosclerosis, and a previous stroke was listed as another significant condition contributing to death but not resulting in the underlying cause.

In July 2009, a VA physician reviewed the medical evidence of record and opined that the Veteran's service-connected loss of use of the feet due to cold injuries did not contribute to his death.  The physician stated that the Veteran had generalized arteriosclerotic cardiovascular disease with all its attendant complications, which was the cause of death, and found that frostbite played no part in the Veteran's death.  In so concluding, the physician emphasized that medical literature indicates that frostbite is a disease of morbidity, not mortality.  Moreover, he noted that it was a localized cold-induced injury, with the operative term being local.  He elaborated that the worst case scenario would be local tissue ischemia and necrosis, which did not happen in the Veteran's case.  He indicated that long term complications could include hypersensitivity to cold, chronic paresthesia of the affected areas, and increased tendency to develop vasospasm.  The physician again noted that the disease was local, and that, in the Veteran's case, it was distal (feet).  He further indicated that there were no retrograde effects on circulation.  The physician thus expressed no doubt that in the end, as stated by the appellant, that the Veteran had infection in his body, that his feet turned black, and that they were painful; however, medically, the physician found that these effects were not related to cold injury of the feet.  In conclusion, the physician stated that it was not possible to correlate the Veteran's death with residuals of cold injury to both feet. 

The Board notes that, in the May 2012 Joint Motion for Remand, representatives for both parties characterized the July 2009 VA physician's findings as inadequate, because the findings had not been based upon a fully accurate factual predicate.  Specifically, the parties indicated that, following review of the February 2008 VA examination report, the July 2009 physician's statement that the Veteran had loss of use of both feet, "but the fact is the loss of use of both feet was due to a combination of all his other conditions, and residuals of cold injury played a very minor role, if any", was an inaccurate characterization of the medical history.  The parties also found that the statement was inaccurate because, in July 2008, the RO had increased the rating for the cold injury residuals of the feet following the February 2008 VA examination.

The Board subsequently obtained an April 2013 VHA opinion.  The VA cardiologist found that it was unlikely that the Veteran's service-connected right and left foot cold injury residuals contributed substantially or materially to the cause of the Veteran's death.  The cardiologist found that the cause of death on the death certificate was "coronary atherosclerosis" but that the determination had been made without the benefit of autopsy or physician evaluation prior to death.  The cardiologist determined that the appellant's assertion that the Veteran did not die from arteriosclerosis, but rather infection, may be true; however, in either case, it was unlikely that cold injury residuals contributed to his death.

The April 2013 VA cardiologist noted review of the records of the Veteran's three hospitalizations prior to his death and found that those records indicated numerous severe medical problems, including congestive heart failure, pneumonia, urinary tract infection, silent aspiration and vertebral compression fractures.  The cardiologist found little or no mention was made of foot problems contributing to the overall clinical status or contributing to his other medical conditions.

Additionally, the April 2013 VA cardiologist found no evidence suggesting that residuals of cold injury caused significant heart strain.  The cardiologist noted that, although the Veteran may have been "full of infection" and died as a result, the likely cause was urinary tract infection or aspiration pneumonia - infections with which the Veteran had been previously hospitalized.  The cardiologist further reported that the Veteran's feet may have turned black prior to his death, but that it was likely a result of poor circulation caused by heart disease and possible peripheral vascular disease, not the cause of those problems.

In June 2013, Dr. W. Panis,  identified as a specialist  in neurology and psychiatry and physical medicine and rehabilitation, also provided a medical opinion.  Dr. Panis. noted review of the medical evidence sent to the Court, and the April 2013 VA medical opinion of the VA cardiologist.  Dr. Panis discussed various items of  medical evidence of record, and found that the Veteran's feet had worsened over time.  Dr. Panis also found that the feet were severe and significantly impaired the Veteran's mobility years before his death.  To this end, , Dr. Panis referenced  the 2005 VA examination report noting that the Veteran used a wheelchair when ambulating over 50 feet.  Dr. Panis further indicated that the Veteran's foot condition continued to deteriorate over the succeeding years, and that, by February 2008, the Veteran was totally dependent and had loss of use of both feet, due to a combination of frostbite and other conditions.  

Dr. Panis expressed the belief that, t based on his review of the medical evidence available to him, and relevant medical literature (medical articles that he included with his report),  it is at least as likely as not that the frostbite injury and the Veteran's eventual loss of the use of the feet did substantially contribute to the Veteran's death and/or that it aided or lent assistance to the production of his death."  Dr. Panis believed that the frostbite contributed to the painful condition of the Veteran's feet and that the loss of use of the feet and painful condition of the feet resulted in a decreased physical activity.  Dr. Panis found that the Veteran's feet, per se, were not related to his death but that the lack of the ability to use his feet in a way to promote healthy cardiovascular activity was contributory to his death.  Additionally, Dr. Panis found that it was as likely as not that the loss of use of the feet and a way to promote good cardiovascular health materially affected other vital body functions organs, including coronary artery disease.

In August 2013, the Board obtained another VHA medical opinion, and then an October 2013 addendum opinion.  The August 2013 VA cardiologist found that rather than coronary atherosclerosis, the most likely cause of death was urosepsis (blood infection from urinary tract infection (UTI)) and metabolic abnormalities, as shown by the multiple discharge diagnoses prior to death, of gram negative rod sepsis, dysphagia, delirium, hypernatremia, acute renal failure, sacral decubitus ulcers, UTI with proteus organism, hypophosphatemia, malnutrition and mild rhabdomyolysis.  

Additionally, the August 2013 VA cardiologist did not believe that the service-connected residuals resulted in loss of mobility and physical inactivity that substantially contributed to his death.  Indeed, the cardiologist found that it was not clear that the Veteran had coronary atherosclerosis, and even if he did it was more likely caused by age, diet, smoking, drinking history and genetic factors rather than trench foot.  Furthermore, the cardiologist noted that the Veteran had been able to work as electrician for over 20 years without significant limitation.  Finally, the cardiologist found that it was more likely that the Veteran's previous strokes, arthritis, advanced age and numerous comorbid conditions that contributed to him being sedentary and eventually wheelchair bound.

In his October 2013 addendum opinion, the August 2013 VA cardiologist further explained that the cause of death was not of cardiac origin, as shown by an April 4, 2007 cardiology consultation, which documented that there was no evidence cardiac catheterization.  The cardiologist explained that cardiac catheterization was the gold standard to diagnose coronary atherosclerosis and found that the Veteran may have never had coronary atherosclerosis.  

In February 2014, Dr. T. Michel, a cardiology specialist, who reviewed the above medical evidence, agreed with the August 2013 VA cardiologist that it was not at least as likely as not that the Veteran's loss of use of feet, and resulting loss of mobility, was the principal cause of death.  He found that the Veteran's loss of use of feet was part of a complex medical picture involving numerous serious conditions.  However, he determined that it was at least as likely as not that the Veteran's loss of use of feet - and resulting loss of mobility - was a contributory cause of his death.  

Dr. T. Michel found that the Veteran's cardiological problems were exacerbated by the Veteran's limited physical activity, which predisposed the Veteran to comorbid conditions and exacerbated the impact of such conditions.  While Dr. Michel agreed that the Veteran's immediate cause of death (gram negative sepsis) might not be of cardiac origin, he found that it was highly likely that underlying cardiovascular disease - exacerbated by limited physical activity - both predisposed the Veteran to an increased likelihood of developing comorbid conditions and exacerbated the health impact of any such comorbid conditions.  As such, he opined that the loss of use of the feet aided or lent assistance to produce death because of the relationship between physical activity and cardiovascular disease.  

In February 2014, Dr. W. Panis provided an additional medical opinion.  Dr. Panis argued that the August 2013 VHA cardiologist had not analyzed the loss of use of the feet (and thus mobility).  Additionally, he noted that the Veteran would have had a decreased risk of stroke with physical activity.  He found that that physical activity would have led to a decreased blood pressure and increased the high-density lipoprotein concentration levels, and that both are risk factors for stroke.  He thus found that the Veteran's lack of activity as likely as not contributed to history of stroke, and that it was at least as likely as not that the loss of use of feet and consequent loss of mobility contributed to the history of strokes, which contributed to his death.  

Considering the evidence of record in light of the applicable legal authority the Board finds that, resolving all doubt in favor of the appellant, service connection for cause of the Veteran's death is warranted.

In evaluating this claim, the Board notes that various medical opinions offered or obtained in this claim have been provided by qualified physicians of relatively equal training and experience.  The medical opinions are generally in agreement  that the Veteran's death was not caused by his loss of use of feet.  However, the medical opinion evidence is equally divided on the question of whether the Veteran's loss of use of his feet was a contributory cause of death, within the meaning of  38 C.F.R. § 3.312. 

As for the competent opinions tending to support the claim (those providing, at a minimum, that the Veteran's feet as likely as not contributed to his death), all opinions in support of the claim address some of the supportive factors in the record, finding that the loss of use of the feet substantially contributed to the Veteran's death by affecting his cardiovascular health.  While the negative opinions address non-supportive factors, they do not explain why such factors contradict or outweigh the supportive factors and opinions.  It is also noteworthy that, in February 2014, Dr. Panis found that the Veteran's loss of use of his feet also contributed to the his previous strokes.  This opinion thus indicates a seemingly significant-albeit, indirect-relationship the service-connected foot disability and his death.  As noted, the death certificate lists the Veteran's prior strokes as a significant condition contributing to death (although unrelated to the primary cause of death), and the majority of the medical opinions of record (both VA and private) are in agreement that the Veteran's strokes were a contributory factor in the Veteran's death.  

On this record, the Board finds that the medical opinion evidence is relatively evenly balanced on the question of the whether the Veteran's service-connected foot disability for which he ultimately was awarded a 100 percent rating for loss of use of each foot was a contributory cause of death, within the meaning of the governing regulation.  As such, application of the benefit-of-the-doubt doctrine is warranted.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding a point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence that satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 

Given the totality of the evidence, to particularly include the competent, various medical opinions, and resolving all reasonable doubt on the question of medical nexus in the appellant's favor, the Board finds that the criteria for service connection for the cause of the Veteran's death are met.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


